UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Convertible Income-Growth Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period : July 31, 2008 Item 1. Schedule of Investments: Putnam Convertible Income-Growth Trust The fund's portfolio 7/31/08 (Unaudited) CONVERTIBLE BONDS AND NOTES (72.8%)(a) Principal amount Value Aerospace and Defense (1.5%) L-1 Identity Solutions, Inc. 144A cv. sr. notes 3 3/4s, 2027 $5,870,000 $4,996,838 Triumph Group, Inc. cv. sr. unsec. sub. notes 2 5/8s, 2026 1,500,000 1,732,500 Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 3,800,000 4,389,000 Airlines (0.4%) Pinnacle Airlines Corp. cv. sr. notes 3 1/4s, 2025 3,700,000 Automotive (0.9%) United Auto Group, Inc. 144A cv. sr. sub. notes 3 1/2s, 2026 7,800,000 Banking (1.1%) Boston Private Financial Holdings, Inc. cv. sr. unsec. notes 3s, 2027 3,100,000 2,832,625 Boston Private Financial Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2027 5,800,000 5,277,188 Beverage (1.7%) Central European Distribution Corp. cv. sr. unsec. unsub. notes 3s, 2013 4,000,000 4,975,000 Molson Coors Brewing Co. cv. sr. unsec. notes 2 1/2s, 2013 6,400,000 7,680,000 Biotechnology (6.3%) Amgen, Inc. 144A cv. sr. notes 3/8s, 2013 8,800,000 8,470,000 Amylin Pharmaceuticals, Inc. 144A cv. sr. notes 3s, 2014 4,100,000 3,454,250 Cubist Pharmaceuticals, Inc. cv. sub. notes 2 1/4s, 2013 8,100,000 7,907,620 Genzyme Corp. (General Division) cv. sr. notes 1 1/4s, 2023 7,900,000 8,936,875 Integra LifeSciences Holdings 144A cv. sr. notes 2 3/4s, 2010 8,000,000 7,640,000 Kendle International, Inc. cv. sr. notes 3 3/8s, 2012 6,700,000 7,378,375 MannKind Corp. cv. sr. unsec. notes 3 3/4s, 2013 4,600,000 2,518,500 Broadcasting (0.5%) Central European Media Enterprises, Ltd. 144A cv. company guaranty sr. sec. bonds 3 1/2s, 2013 (Bermuda) 4,000,000 Chemicals (0.5%) ShengdaTech, Inc. 144A cv. sr. notes 6s, 2018 4,000,000 Coal (2.0%) Patriot Coal Corp. 144A cv. sr. notes 3 1/4s, 2013 12,000,000 Commercial and Consumer Services (1.0%) Dollar Financial Corp. 144A cv. sr. notes 2 7/8s, 2027 6,000,000 4,500,000 Live Nation, Inc. 144A cv. sr. notes 2 7/8s, 2027 4,000,000 3,015,000 Communications Equipment (0.6%) Arris Group, Inc. cv. sr. unsec. notes 2s, 2026 5,000,000 Computers (4.3%) Anixter International, Inc. 144A cv. sr. notes 1s, 2013 6,800,000 8,177,000 Cray, Inc. cv. sr. sub. notes 3s, 2024 2,000,000 1,742,500 Cray, Inc. 144A cv. sr. sub. notes 3s, 2024 4,600,000 4,007,750 EMC Corp. 144A cv. sr. notes 1 3/4s, 2013 5,800,000 6,684,500 NetApp, Inc. 144A cv. sr. unsec. notes 1 3/4s, 2013 6,000,000 6,277,500 SPSS, Inc. 144A cv. sub. notes 2 1/2s, 2012 4,800,000 4,740,000 Consumer Goods (0.7%) Chattem, Inc. cv. sr. notes 1 5/8s, 2014 3,100,000 3,247,250 Chattem, Inc. 144A cv. sr. notes 1 5/8s, 2014 2,000,000 2,095,000 Electrical Equipment (0.7%) WESCO International, Inc. cv. sr. debs. Ser. *, 2 5/8s, 2025 1,700,000 1,865,750 WESCO International, Inc. 144A cv. sr. debs. 2 5/8s, 2025 2,900,000 3,182,750 Electronics (5.3%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 10,200,000 6,375,000 General Cable Corp. 144A cv. sr. notes 1s, 2012 7,700,000 7,401,625 Intel Corp. 144A cv. sub. bonds 2.95s, 2035 10,700,000 10,365,625 Liberty Media Corp. cv. sr. notes 3 1/2s, 2031 6,900,000 3,233,340 RF Micro Devices, Inc. 144A cv. sub. notes 1s, 2014 4,500,000 3,063,195 SanDisk Corp. cv. sr. unsec. unsub. notes 1s, 2013 8,000,000 5,150,000 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 4,000,000 3,812,000 Energy (Oil Field) (3.1%) Flotek Industries, Inc. cv. company guaranty sr. notes 5 1/4s, 2028 4,000,000 4,060,000 Global Industries, Ltd. 144A cv. unsec. notes 2 3/4s, 2027 3,000,000 1,995,000 Transocean, Inc. cv. sr. unsec. notes Ser. C, 1 1/2s, 2037 15,650,000 16,706,375 Energy (Other) (1.1%) Covanta Holding Corp. cv. sr. debs. 1s, 2027 3,700,000 4,065,375 Suntech Power Holdings Co., Ltd. 144A cv. sr. unsec. notes 3s, 2013 (China) 4,000,000 4,220,000 Entertainment (1.7%) Lions Gate Entertainment Corp. cv. sr. sub. bonds stepped-coupon 3 5/8s (3 1/8s, 3/15/12) 2025 (Canada) (STP) 1,300,000 1,249,625 Lions Gate Entertainment Corp. 144A cv. sr. sub. bonds stepped-coupon 3 5/8s (3 1/8s, 3/15/12) 2025 (Canada) (STP) 5,800,000 5,575,250 Macrovision Corp. cv. sr. notes 2 5/8s, 2011 3,600,000 3,168,000 Macrovision Corp. 144A cv. sr. notes 2 5/8s, 2011 3,000,000 2,640,000 Financial (3.1%) Countrywide Financial Corp. 144A cv. company guaranty sr. unsec. notes FRN Ser. A, zero %, 2037 14,100,000 13,633,008 MGIC Investment Corp. 144A cv. jr. unsec. sub. debs 9s, 2063 11,640,000 9,282,900 Food (0.7%) Chiquita Brands International cv. sr. unsec. notes 4 1/4s, 2016 5,655,000 Forest Products and Packaging (0.7%) Sinoforest Corp. 144A cv. sr. notes 5s, 2013 (Canada) 5,000,000 Gaming & Lottery (0.7%) Scientific Games Corp. 144A cv. company guaranty 3/4s, 2024 4,400,000 Health Care Services (3.8%) BioMarin Pharmaceuticals, Inc. cv. sr. sub. notes 1 7/8s, 2017 2,900,000 4,998,875 Dendreon Corp. 144A cv. sr. sub. notes 4 3/4s, 2014 4,000,000 2,900,000 Health Management Associates, Inc. 144A cv. sr. sub. notes 3 3/4s, 2028 4,000,000 3,680,000 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 6,400,000 5,296,000 Molina Healthcare, Inc. cv. sr. notes Ser. MOH, 3 3/4s, 2014 5,200,000 4,855,500 United Therapeutics Corp. cv. sr. notes 1/2s, 2011 500,000 804,375 United Therapeutics Corp. 144A cv. sr. notes 1/2s, 2011 3,500,000 5,630,625 Investment Banking/Brokerage (1.7%) Affiliated Managers Group 144A cv. sr. notes 3.95s, 2038 6,000,000 5,752,800 KKR Financial Holdings, LLC 144A cv. sr. unsec. notes 7s, 2012 8,810,000 7,122,004 Media (0.8%) Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 6,700,000 Medical Technology (2.9%) China Medical Technologies, Inc. 144A cv. sr. sub. notes 3 1/2s, 2011 (China) 3,100,000 5,107,250 EPIX Medical, Inc. cv. sr. notes 3s, 2024 3,300,000 1,996,500 EPIX Medical, Inc. 144A cv. sr. notes 3s, 2024 4,300,000 2,601,500 Medtronic, Inc. cv. sr. notes 1 5/8s, 2013 2,200,000 2,370,500 Medtronic, Inc. 144A cv. sr. notes 1 5/8s, 2013 8,500,000 9,158,750 Metal Fabricators (0.4%) USEC, Inc. cv. unsec. sr. notes 3s, 2014 4,100,000 Metals (0.9%) Coeur d'Alene Mines Corp. cv. sr. unsec. notes 3 1/4s, 2028 7,500,000 Oil & Gas (4.1%) Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/4s, 2038 18,200,000 17,358,250 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 5,400,000 7,080,750 St. Mary Land & Exploration Co. cv. sr. notes 3 1/2s, 2027 5,500,000 5,788,750 Pharmaceuticals (0.9%) CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 8,609,000 Real Estate (2.9%) Alexandria Real Estate Equities, Inc. 144A cv. sr. notes 3.7s, 2027 (R) 4,000,000 3,975,000 Forest City Enterprises, Inc. cv. notes 3 5/8s, 2011 (R) 3,100,000 2,391,650 Forest City Enterprises, Inc. 144A cv. notes 3 5/8s, 2011 (R) 3,500,000 2,700,250 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 9,600,000 7,224,000 Sunstone Hotel Partnership, LLC 144A cv. company guaranty 4.6s, 2027 (R) 6,200,000 4,743,000 Retail (3.0%) Charming Shoppes cv. sr. unsec. notes 1 1/8s, 2014 1,800,000 1,134,000 Charming Shoppes 144A cv. sr. unsec. notes 1 1/8s, 2014 3,800,000 2,394,000 Nash Finch Co. cv. sr. sub. notes stepped-coupon 1.631s (zero %, 3/15/13) 2035 (STP) 6,447,000 3,038,149 Nash Finch Co. 144A cv. sr. sub. notes stepped-coupon 1.631s (zero %, 3/15/13) 2035 (STP) 8,500,000 4,005,625 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 4,400,000 3,184,500 Pantry, Inc. (The) 144A cv. sr. sub. notes 3s, 2012 2,600,000 1,881,750 Pier 1 Imports, Inc. cv. sr. unsec. notes company guaranty 6 3/8s, 2036 5,000,000 3,818,750 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,885,000 2,680,650 Software (2.6%) Borland Software Corp. 144A cv. sr. notes 2 3/4s, 2012 5,400,000 3,840,750 Cadence Design Systems, Inc. 144A cv. sr. notes 1 1/2s, 2013 5,100,000 3,748,500 Symantec Corp. cv. sr. unsec. notes 1s, 2013 9,300,000 11,357,625 Technology (1.9%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 3,422,000 2,224,300 CACI International, Inc. 144A cv. sr. sub. notes 2 1/8s, 2014 3,720,000 3,729,300 ON Semiconductor Corp. 144A cv. sr. sub. notes 2 5/8s, 2026 7,000,000 7,743,750 Technology Services (1.9%) Safeguard Scientifics, Inc. 144A cv. sr. notes 2 5/8s, 2024 10,500,000 7,927,500 Trizetto Group 144A cv. sr. notes 1 1/8s, 2012 5,700,000 6,241,500 Telecommunications (5.3%) Equinix, Inc. cv. sub. notes 3s, 2014 3,900,000 3,914,625 Leap Wireless International, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 6,000,000 5,280,000 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 6,700,000 5,728,500 NII Holdings, Inc. cv. sr. unsec. notes 2 3/4s, 2025 2,000,000 2,492,500 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 3,500,000 3,001,250 NII Holdings, Inc. 144A cv. sr. unsec. notes 2 3/4s, 2025 3,800,000 4,735,750 Nortel Networks Corp. cv. sr. unsec. notes company guaranty 2 1/8s, 2014 (Canada) 8,499,000 5,529,662 SBA Communications Corp. cv. sr. notes 3/8s, 2010 6,700,000 8,073,500 Waste Management (1.1%) Waste Connections, Inc. cv. sr. notes 3 3/4s, 2026 4,900,000 5,775,875 Waste Connections, Inc. 144A cv. sr. notes 3 3/4s, 2026 2,000,000 2,357,500 Total convertible bonds and notes (cost $563,703,514) CONVERTIBLE PREFERRED SECURITIES (18.1%)(a) Shares Value Automotive (1.0%) General Motors Corp. $1.563 cum. cv. pfd. 646,600 Banking (1.4%) Washington Mutual, Inc. Ser. R, 7.75% cv. pfd. 6,623 3,172,351 Webster Financial Corp. Ser. A, 8.50% cv. pfd. 8,000 7,180,000 Building Materials (0.6%) Stanley Works (The) 5.125% units cv. pfd. ARP 5,531,000 Chemicals (0.8%) Celanese Corp. $1.063 cum. cv. pfd. 112,400 Electric Utilities (1.0%) Entergy Corp. $3.813 cv. pfd. 112,700 Financial (1.5%) Ambac Financial Group, Inc. $4.75 cv. pfd. 77,555 1,844,258 Fannie Mae Ser. 04-1, 5.375% cv. pfd. 100 4,500,000 Fannie Mae Ser. 08-1, $4.375 cv. pfd. 197,330 4,810,511 Food (1.2%) Bunge, Ltd. 5.125% cum. cv. pfd. 9,300 Investment Banking/Brokerage (1.6%) Lehman Brothers Holdings, Inc. Ser. Q, 8.75% cv. pfd. 4,500 2,992,500 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. 13,400 8,710,000 Metals (3.0%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 81,100 11,364,138 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Cayman Islands) 191,460 11,080,748 Oil & Gas (2.4%) El Paso Corp. 144A 4.99% cv. pfd. 5,350 7,737,438 McMoRan Exploration Co. $6.75 cum. cv. pfd. 55,900 9,749,128 Pharmaceuticals (0.9%) Mylan, Inc. 6.50% cv. pfd. 7,750 Power Producers (0.9%) NRG Energy, Inc. 5.75% cv. pfd. 20,300 Real Estate (0.6%) Digital Realty Trust, Inc. $1.094 cv. pfd. 186,500 Retail (0.4%) Retail Ventures, Inc. $3.312 cv. pfd. 98,200 Tobacco (0.8%) Universal Corp. 6.75% cv. pfd. 4,788 Total convertible preferred securities (cost $152,515,651) COMMON STOCKS (5.3%)(a) Shares Value Banking (1.4%) U.S. Bancorp 327,700 Broadcasting (0.5%) Sinclair Broadcast Group, Inc. Class A (S) 461,200 Energy (Other) (0.4%) Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 Miscellaneous (0.3%) Trian Acquisition I Corp. (Unit) (NON) 250,000 Pharmaceuticals (1.5%) Johnson & Johnson (S) 156,710 Railroads (0.9%) CSX Corp. 100,200 Telecommunications (0.3%) Transforma Acquisition Group, Inc. (Unit) (NON) 312,500 Total common stocks (cost $36,099,589) UNITS (1.0%)(a) (cost $7,479,023) Units Value Elf Special Financing, Ltd. 144A cv. units FRN Ser. B, 3.126s, 2009 (Cayman Islands) 75 SHORT-TERM INVESTMENTS (3.2%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 17,674,689 $17,674,689 Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 2.96% and due dates ranging from August 1, 2008 to September 26, 2008 (d) $6,078,593 6,071,000 Total short-term investments (cost $23,745,689) TOTAL INVESTMENTS Total investments (cost $783,543,466) (b) NOTES (a) Percentages indicated are based on net assets of $737,339,372 . (b) The aggregate identified cost on a tax basis is $782,167,185, resulting in gross unrealized appreciation and depreciation of $48,993,657 and $90,816,432, respectively, or net unrealized depreciation of $41,822,775. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2008, the value of securities loaned amounted to $5,858,594. The fund received cash collateral of $6,071,000 which is pooled with collateral of other Putnam funds into 70 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $363,745 for the period ended July 31, 2008. During the period ended July 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $230,418,843 and $220,681,643, respectively. On September 17, 2008, the Trustees of the fund voted to close Putnam PrimeMoney Market Fund effective September 17, 2008. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2008. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Adjustable Rate Preferred Stock (ARP) and Floating Rate Notes (FRN) are the current interest rates at July 31, 2008. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Lehman Brothers Holdings, Inc. made a bankruptcy filing on September 15, 2008, subsequent to the reporting period. The reported values of the fund's positions as of July 31, 2008 in securities of Lehman or its affiliates and in derivitatives to which Lehman or its affiliates is a counterparty do no reflect these developments or portfolio transactions after July 31, 2008. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Income-Growth Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 25, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 25, 2008
